SPRAGUE, District Judge,
in giving judgment, stated that although, in cases of derelict, a moiety only is generally given to the salvors, yet this rule is by no means inflexible. It yields to extraordinary circumstances. In this case should be considered on the one hand, (1) The desperate situation of the property; deserted by the master and crew of the Benezet — the Hoogly not choosing to go to the wreck to endeavor to save anything, although she took up the master and crew; the trifling sum for which the Benezet and cargo were sold by the captain’s order, at public auction, after advertising ten days — the distance of the wreck from any country where assistance .could be procured, being about one thousand miles— while the vessel and cargo actually went to pieces and disappeared. (2) The meritorious conduct of the salvors, in boarding the vessel for the humane purpose of saving life, and the personal hazard incurred by the master and crew. (3) The risk of the London Packet and cargo while rendering the salvage service. (4) The forfeiture of her insurance, the new insurance for the residue of the voyage being worth four or five per cent, on $40,000, equal to $1600 or $2000. (5) The situation of the London Packet, the nature of her voyage, the place she was in, her prospects of obtaining a cargo from whales, being then twenty-one months out, on a voyage for three years and a half, having already taken one thousand barrels of oil, on whaling ground, and with good prospects. On the other hand, (1) That not more than one-tenth or one-twentieth of the vessels engaged in the business get full cargoes; the average being about two-thirds of a cargo. (2) That they actually returned, having been three years and seven months out, with two thousand one hundred and fifty-five barrels, including the property saved, while they could have carried forty-five barrels more, and, if they bad been able to take more, might have sent these casks home by *746another vessel. (3) That time and expense would have been required to take the same amount of oil from whales.
THE COURT then adverted to the opinions of a number of witnesses which had been given in evidence, as to the amount which would be a just compensation for salvage; and proceeded to say, that although it had been suggested that the oil was sold on the arrival of the vessel, and brought ninety-two cents a gallon, the salvors had no right to sell, and there was no evidence that they had sold. The marshal’s return showed it to be in custody. It was therefore to be estimated at the market price, which was proved to be ninety-six cents per gallon. The oil, calculated at six thousand seven hundred and forty-one gallons, at ninety-six cents, would amount to $6,471.36, and the other articles saved, estimated at $269, would make the amount $6,740.36. In conclusion, THE COURT said, on consideration of the circumstances, particularly the desperate condition of the property, the remote part of the world where it was found, the nature of the voyage of the London Packet, the actual hazard incurred, the forfeiture of her insurance, on so large an amount of property, a case was presented requiring a wide departure from the usual rule of a moiety, and decreed $1000 to the claimants, $5,740.36 to the salvors.